—Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered May 5, 1997, convicting defendant, upon his plea of guilty, of scheme to defraud in the first degree, 13 counts of grand larceny in the second degree, 28 counts of grand larceny in the third degree, four counts of grand larceny in the fourth degree, and three counts of petit larceny, and sentencing him to an aggregate term of 4 to 12 years, unanimously affirmed.
Defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). The existing record demonstrates that defendant received an advantageous plea and nothing therein casts doubt on the effectiveness of counsel (see, People v Ford, 86 NY2d 397, 404).
We perceive no basis for reduction of sentence. Concur— Wallach, J. P., Rubin, Buckley, Friedman and Marlow, JJ.